Citation Nr: 0601745	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  04-27 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for right elbow medical 
epicondylitis and osteoarthritis.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1953 to August 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Right elbow osteoarthritis did not begin during service 
or within one year of the veteran's discharge from service. 

3.  Epicondylitis and osteoarthritis did not begin during 
service.


CONCLUSION OF LAW

Right elbow medical epicondylitis and osteoarthritis were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

In a letter dated in March 2003, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim, including what part of the evidence the 
veteran was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also generally advised the veteran to 
submit any additional information in support of his claim.  
See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  

VA must provide VCAA notice to a claimant before the agency 
of original jurisdiction (AOJ) issues an unfavorable decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119-20 (2004).  In this case, VA gave the 
veteran initial VCAA notice in March 2003, prior to the April 
2003 AOJ decision on appeal.  Thus, the Board finds that VA 
met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.  

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence, providing 
him a physical examination, and affording him an opportunity 
to testify before an RO hearing officer and/or the Board, 
even though he declined to do so.  All known and available 
records relevant to the issues on appeal were obtained and 
are associated with the veteran's claims file, and the 
veteran does not contend otherwise.  Therefore, the Board 
finds that VA has done everything reasonably possible to 
notify and to assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA.  

The veteran claims that he sustained a right elbow injury 
while playing football during service, which was treated by 
the team trainer.  He declares that he continued playing 
football, but that the injury was aggravated by constant arm 
movement.  The veteran's brothers stated that the veteran 
wrote to his family about an elbow injury that he sustained 
while playing football on an Army team.  

The veteran's service medical records contain no indication 
that the veteran sought treatment for an in-service elbow 
injury.  During his August 1955 separation examination, the 
veteran denied experiencing any in-service illnesses or 
injuries other than an injury to his right ankle.  

After his discharge from service, the veteran did not seek 
treatment for elbow pain until 2003.  In an April 2003 VA 
examination, the veteran was diagnosed as having right medial 
epicondylitis, osteoarthritis of the right elbow, and 
bilateral ulnar neuritis.  The examiner stated that the 
football injury described by the veteran might have resulted 
in avulsion fractures that could cause epicondylitis.  The 
examiner found that ulnar neuritis and osteoarthritis were 
not incurred in service, but were caused by compression and 
over-use.  

In a subsequent examination at a VA medical center in April 
2003, the veteran complained that he had experienced right 
digital paresthesia and elbow pain for ten years.  The VA 
physician identified symptoms of cubital tunnel syndrome.  X-
ray images from the examination showed osteoarthritis of the 
right elbow, but there was no evidence of effusion, fracture, 
or dislocation.  

In an August 2003 statement, the veteran's private physician 
opined that the onset of erosive osteoarthritis could 
aggravate prior joint injuries.  The physician suggested that 
the veteran's in-service elbow injury, as described by the 
veteran, could result in current elbow problems even if the 
injury had not manifest disabling symptoms for several 
decades.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).  When considering whether 
to grant service connection for a disability, VA shall 
consider all information and lay and medical evidence of 
record in a case.  See 38 U.S.C.A. § 1154; 38 C.F.R. 
§ 3.303(a).  

The veteran seeks service connection for arthritis, which is 
classified as a chronic disease under 38 C.F.R. § 3.309(a).  
Service connection may be granted for the conditions listed 
in that regulation if the veteran displays symptoms of a 
chronic condition to a degree of ten percent or more within 
one year of discharge.  The presumption applies even if there 
is not otherwise evidence that the disease was incurred in or 
aggravated by service.  See 38 C.F.R. §§ 3.307(a)(2), 
3.309(a).  The presumption will not apply in this case 
because there is no medical evidence that the veteran 
displayed symptoms of arthritis within one year of his 1955 
discharge from service.  There is no statutory or regulatory 
provision to allow for an extension of a presumptive period.

Without the application of a presumption, service connection 
is established by showing that the veteran sustained an in-
service injury or disease, that the veteran developed a 
chronic disability, and that the in-service injury or disease 
proximately resulted in the disability.  See, e.g., Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  If there is no 
evidence of a chronic condition during service or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Medical evidence must 
verify that the symptomatology relates to a current 
condition.  See Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

The evidence does not demonstrate that the veteran's right 
elbow condition is related to service.  A VA examiner 
specifically found that osteoarthritis and ulnar neuritis 
were not related to service.  The examiner opined that an 
elbow injury like the one the veteran claimed to experience 
in service could result in epicondylitis, and the veteran's 
physician suggested that the veteran's alleged in-service 
injury could result in elbow problems; however, the Board 
finds that these opinions are too speculative to provide 
probative evidence of a connection between the veteran's 
disability and his period of service.  The VA examiner stated 
that he could not eliminate the possibility that the 
veteran's alleged in-service injury caused epicondylitis, but 
that tentative assessment is not evidence that it is at least 
as likely as not that the veteran's condition was incurred in 
service.  Neither opinion references specific medical 
evidence that residuals of the alleged in-service injury 
caused the veteran's current elbow condition; rather, both 
examiners identified generalized information about joint 
injuries and osteoarthritis to support their medical 
assessments.  Additionally, because there is no medical 
evidence of record related to the nature of the veteran's 
alleged in-service injury, both the VA examiner and the 
private physician relied upon the veteran's description of 
the injury as the basis of their medical assessments.  The 
Board notes that it is not bound by a medical opinion based 
solely upon an unsubstantiated history as related by the 
veteran.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

Furthermore, there is no evidence of continuity of 
symptomatology of an elbow condition; the veteran did not 
seek treatment for elbow pain until April 2003, more than 
forty years after his 1955 discharge from service.  During 
that April 2003 examination, the veteran indicated that he 
had only experienced comparable symptoms for ten years.    

The veteran's description, coupled with his brothers' 
supporting statements, provides evidence of an in-service 
elbow injury; yet the statements do not provide evidence of 
the requisite nexus between the veteran's disability and 
service.  Lay testimony may substantiate a claim if that 
testimony relates to matters observed by the speaker, but lay 
witnesses cannot establish medical causation or provide 
medical diagnoses.  See Layno v. Brown, 6 Vet. App. 465, 469-
70 (1994).  See also Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992) (stating that laypersons are not competent to 
offer medical opinions).  Because there is no evidence 
suggesting that the veteran or his brothers have medical 
training, their statements, standing on their own, are not 
sufficient to establish the necessary relationship between a 
disability and service or between symptomatology and a 
current condition because that assessment requires 
specialized knowledge or expertise.  Therefore, because there 
is no dispositive evidence that the veteran sustained an in-
service injury that resulted in a current disability, his 
claim for service connection for epicondylitis and 
osteoarthritis must be denied.




ORDER

Service connection of epicondylitis and osteoarthritis is 
denied.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


